United States Court of Appeals
                      For the First Circuit

No. 03-2010

                    UNITED STATES OF AMERICA,

                            Appellee,

                                v.

                         DELON J. ADAMS,
                   a/k/a JOSEPH DELEON ADAMS,

                      Defendant, Appellant.




                              ERRATA



     The opinion of this court dated July 14, 2004, is amended as

follows:

     On page 3, penultimate line, following the word, "found"

replace the word "the" with the word "a."

     On page 5, line 4, insert a hyphen between the words "African"

and "American."